PER CURIAM: *
The lengthy complaint filed by the Plaintiff lists what is thought to have been official mistakes affecting his grandmother and other family members in past years. But no claim that warrants legal relief now by a federal court is set forth. As for the claim of citizenship, the district court has correctly explained why that must fail. The court also explained why the other civil and constitutional rights discussed by the Plaintiff state no legal complaint against any defendant. The case must be dismissed.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.